Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on December 8, 2021. Claims 1, 9-12, 13-16 and 18-21 are currently pending. Claims 1, 9-10, 13, 15-16 and 20 have been amended, claims 2-8 have been canceled by Applicants’ amendment filed on December 8, 2021. No claims were newly added.
 In response to the restriction requirement November 16, 2021, Applicants’ election of Group II, claims claim(s) 1, 5-9, drawn to a cell which comprises a first exogenous nucleic acid molecule encoding a Chimeric Antigen Receptor (CAR) and a second exogenous nucleic acid molecule encoding a transcription factor, wherein the transcription factor is a central memory repressor, is akwnoleged. 

    PNG
    media_image1.png
    138
    408
    media_image1.png
    Greyscale
Claim 1 links restricted Groups I and II. However, claim 1 has been amended by Applicants’ amendment filed on December 8, 2021 to recite three transcription factors that are identified in paragraph [0141] as central memory repressors, e.g,  BCL6 or Bach2, and Central memory transcription factors, e.g.., Runx3 and FOXO1. Thus the scope of the elected Group II has been broaden. 
Claim 10 directed to a nucleic acid construct has been amended to recite the same transcription factors of claim 1.

Claims 13, 15, 16 and 18-21  are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim Because Applicant did not distinctly and specifically point out the supposed errors in the examiner’s action, and further, did not specifically traverse the election requirement, the election was treated as an election without traverse (MPEP § 818.03(a)).     
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 1, 9-12 and 14 are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/GB2017/053834, filed December 20, 2017, which claims priority to British Application No. 1621889.3, filed December 21, 2016. Filing of a certified English copy of the British  Application No. 1621889.3, filed June 18, 2019 is acknowledged. 
Thus, the earliest possible priority for the instant application is December 21, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 is indefinite in its recitation of “a modified version of Bach with a mutation S520A with reference to the amino acid sequence shown as SEQ ID NO:2”.  A search for this S520A mutation in Human mutant SEQ ID NO: 3 filed by Applicants relative to SEQ ID NO :2, discloses a S520A mutation in position 521 of SEQ ID NO:3. See also Score search results for alignment of SEQ ID NO:3 and SEQ ID NO:2.  
Therefore, the location of S520A mutation relative to the Human Bach2 polypeptide of SEQ ID NO2 is unclear. 


    PNG
    media_image2.png
    234
    965
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    753
    716
    media_image3.png
    Greyscale

Claim 14 which depends on claim 10 is indefinite in its recitation of “a nucleic acid construct”. Claim 10 already recites “A nucleic acid construct”. Therefore, the antecedent bases of  “a nucleic acid construct” in claim 14 is unclear.


                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richer et al. (J Immunol 2016; 197:1009-1015, of record IDS filed on 9/24/2019) in view of Pule et al., (WO 2016/193696 ; of record IDS filed on 9/24/2019; Citations are from the National Stage U.S. Pub. 2019/0023761 .  The National Stage is deemed an English language translation of the PCT) and Gautam et al., (WO 2017/035251;  of record IDS filed on 9/24/2019; Citations are from the National Stage U.S. Patent 11,098,283.  The National Stage is deemed an English language translation of the PCT).
Richer et al., discloses that Bach2-encoding mRNA has been detected in thymic and peripheral T-lineage cells and Bach2 in favoring regulatory T cell generation, restraining effector T cell differentiation, and potentiating memory T cell development (abstract; page 1010; col.2). Richer et al., states “Once in the periphery, Bach2 mRNA expression declines when T cells are activated and develop into effector T cells” (page 1011; legend Figure 2) .

    PNG
    media_image4.png
    242
    498
    media_image4.png
    Greyscale

Richer et al., teaches that “studies of exhausted CD4 and CD8 T cells responding to chronic viral infection showed that Bach2 expression is reduced 2- to 4-fold compared with conventional (i.e., functional) memory CD4 and CD8 T cell subsets ” and “effector and memory T cells express relatively reduced Bach2 compared with naive T cells (page 1013; col. 2; para. 1). Additionally, Richer et al., discloses the structure of the Bach2 gene encoding a 741-aa protein whose functional domains are highly conserved (.94%) in mice and humans (page 1010; col. 2). 
Richer does not teach a first exogenous nucleic acid encoding a CAR and a second exogenous nucleic acid  encoding the 741-aa protein.
However, before the effective filing date of the claimed invention, it was routine and well known in the art to engineer T cells to express a nucleic acid encoding a CAR for immunotherapy and a nucleic acid sequence encoding a transcription factor, as evidenced by the prior art of Pule et al., and Gautam et al.,. Pule et al., discloses a system for modulating and/or manipulating signal transduction pathways in immune cells, such as T cells and natural killer (NK) cells comprising transfecting a T cell with a nucleic acid sequence encoding a chimeric antigen receptor (CAR) and a nucleic acid sequence encoding a signal transduction modifying protein (paragraphs [0012]-[0024]). Likewise, Gautam et al., discloses T cell for adoptive cell therapy comprising a nucleic acid encoding a chimeric antigen receptor and a nucleic acid sequence able to express a transcription factor at a level that is higher than the level of the transcription factor expressed by a T cell that has not been modified to express the transcription factor (col. 1; lines 50-55). 
In view of the benefits of enhanced expression of the transcription factor Bach2 in T cells such as in memory CD4 and CD8 T cell subsets to exhibit a less differentiated status and thus to reduce or to prevent T cell exhaustion, as taught by Richer, it would have been prima facie obvious to introduce a nucleic acid  sequence encoding Bach2 in the CAR T cells of Pule or Gautam to regulate the memory phenotype in cell based immunotherapies. The introduction of a nucleic acid encoding the transcription factor Bach2 in CAR T cells should be reasonable expected to exhibit a less differentiated phenotype upon antigen repeated stimulation of CAR T cells and to reduce CAR T cells exhaustion. A skilled artisan would have had a reasonable expectation of success as controlling cell based immunotherapies with nucleic acid sequences encoding a CAR and a transcription factor was known in the art before the effective filing date of the claimed invention as evidenced by both Pule and Gautam.  
Regarding claims 10-12 and 14,  the combine teachings of Richer, Pule and Gautan make obvious the cell of claim 1. Additionally, Pule et al., discloses T cells comprising “membrane-tethered transcription factor having a protease cleavage site. Cleavage at the protease cleavage site may release the transcription factor leading to increased expression of a target gene” (paragraph [0039]). The practitioner in the art would readily understand that a nucleic acid encoding a CAR-coexpr-TF would easily allow transcription of CAR and TF as a single RNA from a single promoter wherein the transcribed proteins can be cleaved to produce both proteins in a T cell. The manipulation of previously identified DNA fragments and CAR T cells transformation systems is within the ordinary level of skill in the art of molecular biology. Thus the generation of a single bicistronic vector system comprising a cleavable peptide disposed between CAR and TF is routine and well known in the art. 

*The examiner notes that the polypeptide of SEQ ID NO:3 is free of prior art.

Conclusion
Claims 1, 9-12 and 14


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633